Name: Council Regulation (EEC) No 3196/92 of 27 October 1992 on the free distribution outside the Community of fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: international security;  social affairs;  cooperation policy;  trade policy;  political geography;  plant product
 Date Published: nan

 No L 317/90 Official Journal of the. European Communities 31 . 10 . 92 COUNCIL REGULATION (EEC) No 3196/92 of 27 October 1992 on the free distribution outside the Community of fruit and vegetables withdrawn from the market THE COUNCIL OF THE EUROPEAN COMMUNITIES, I Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 36 thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Article 21 ( 1 ) of Regula ­ tion (EEC) No 1035/72, during the 1992/93 marketing year table apples of Community origin withdrawn from the market in accordance with that Regulation may be made available to charitable organizations approved by the Member States for the purpose with a view to their free distribution to the victims of the conflict in the former Yugoslavia. 2. Without prejudice to the Community provisions applicable to the subject, the costs of transport of the apples referred to in paragraph 1 shall be defrayed by the charitable organizations undertaking such operations. 3 . Apples dispatched pursuant to paragraph 1 shall not qualify for export refunds applying to fruit and vegetables . The mention of 'without refund' has to be added to the customs export document, to the transit deed and, if created, to the T 5 document. Having regard to a proposal from the Commission, Whereas the Community fruit and vegetable harvest in the 1992/93 marketing year, and in particular the apple harvest, is particularly abundant to the extent that with ­ drawals of major quantities should be anticipated ; Whereas Article 21 of Regulation (EEC) No 1035/72 defines the way products withdrawn from the market may be disposed of ; Whereas, in order to improve food supplies to people in certain third countries and in particular the victims of the conflict in the former Yugoslavia, apples and, where appropriate, other fruit and vegetables withdrawn from the market could be dispatched to such third countries through charitable organizations ; Article 2 Detailed rules for the application of this Regulation and in particular for coordination under the Community emergency aid plan for the former Yugoslavia shall be adopted in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 1035/72. In the event of serious difficulties of supply, the Commis ­ sion may decide, in accordance with the same procedure, to apply Article 1 of this Regulation to other fruit and vegetables withdrawn from the market or in respect of other destinations. Whereas there is no provision for this in Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, on account on the one hand of the difficulties of supply encounted by victims of the conflict in the former Yugos ­ lavia and on the other hand of the surplus apple harvest in the Community, a measure derogating by way of an exception from Article 21 of that Regulation should be adopted to allow for the delivery of apples withdrawn from the market to the organizations concerned with a 'view to their free distribution to the people in question ; whereas such an operation needs to be able to be extended quickly to cover other fruit and vegetables or other destinations in the event of serious supply difficul ­ ties, Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20. 5 . 1972, p. 1 . Last amended by Regulation (EEC) No 1754/92, (OJ No L 180, 1 . 7. 1992, p. 23). It shall apply from 1 October 1992. 31 . 10. 92 Official Journal of the European Communities No L 317/91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 October 1992. For the Council The President J. GUMMER